MEMORANDUM **
Hakeem Akintunde Ogunmowo, a native and citizen of Nigeria, petitions for review of the Board of Immigration Appeals’ order dismissing his appeal from an immigration judge’s order denying his motion to reopen removal proceedings conducted in absentia. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen, Celis-Castellano v. Ashcroft, 298 F.3d 888, 890 (9th Cir.2002), and we grant the petition for review.
Notice of Ogunmowo’s July 1, 2005 removal hearing was not sent to Ogunmo-wo’s last address of record. See 8 U.S.C. § 1229a(b)(5)(A). We therefore remand with directions that the agency reopen Ogunmowo’s removal proceedings. See Sembiring v. Gonzales, 499 F.3d 981, 991 (9th Cir.2007).
PETITION FOR REVIEW GRANTED; REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.